Johnson, Judge.
The decision of the Court of Appeals in this case having been reversed by the Supreme Court, Maloney v. Gordon County Farms, 265 Ga. 825 (462 SE2d 606), our decision in Gordon County Farms v. Maloney, 214 Ga. App. 253 (447 SE2d 623) (1994), is hereby vacated and the judgment of the Supreme Court is made the judgment of this Court.

Judgment affirmed. All the Judges concur.

*160Decided November 27, 1995.
Shivers, Johnson & Wilson, Edwin G. Russell, Jr., for appellants.
Mundy & Gammage, E. Lamar Gammage, Jr., for appellee.
Kissiah & Richter, Richard C. Kissiah, Davidson & Strain, John M. Strain, Melinda K. Wells, amici curiae.